Citation Nr: 1141497	
Decision Date: 11/08/11    Archive Date: 11/21/11	

DOCKET NO.  10-41 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel
INTRODUCTION

The Veteran had active service from April 1943 to September 1945.  The appellant is his surviving spouse and she is seeking to reopen a claim of entitlement to service connection for the cause of his death.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Baltimore, Maryland, that found the appellant had not submitted new and material evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to the provisions of 38 C.F.R. § 20.900 (c) (2011); 38 U.S.C.A. § 7107 (a) (2) (West 2002).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the cause of the Veteran's death in October 2008.  

2.  A reopened claim for service connection for the cause of the Veteran's death was received on October 28, 2008.  Evidence received since the October 2008 RO decision is new as it cures a prior evidentiary defect viewed in the context of the evidence as a whole and could reasonably substantiate the claim were the claim to be reopened by triggering VA's duty to assist.  


CONCLUSION OF LAW

The October 2008 decision is final.  New and material evidence sufficient to reopen the claim for service connection for the cause of the Veteran's death has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b) (1).  

In a claim to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the information and evidence that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In this case, compliance with this requirement is not shown.  However, since the claim to reopen is being granted, any notice defect is harmless.  

The Board notes that the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor her representative has demonstrated any prejudicial or harmful error in VA notice.

VA further has a duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, relevant records have been associated with the claims file.  Also, the Board notes that a specific VA examination/opinion is not needed to consider whether the appellant has any new and material evidence, but rather, the Board has reviewed all the evidence submitted to the claims file since the last final denial.  Therefore, remand for a VA examination/opinion is not warranted before considering the claim to reopen.  See 38 C.F.R. § 3.159 (c) (4) (ii).  Lastly, VA has provided the appellant an opportunity for a hearing.  None has been sought in this matter.  Accordingly, VA satisfied its duty to assist and the Board finds no prejudice in presenting with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  (Where the Board addresses a question that had not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); affirmed, 281, F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Claims to Reopen

When the RO has disallowed a claim, it may not thereafter be reopened unless new and material evidence is received.  38 U.S.C.A. § 38 U.S.C.A. § 5108, 7105.  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.1103.  

Under the pertinent laws and regulations, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously denied and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

For claims filed on or after August 29, 2001, as in the instant case, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

According to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  

In determining whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

In this case, the appellant seeks to reopen her claim of entitlement to service connection for the cause of the Veteran's death.  She claims that the Veteran's cause of death, atherosclerotic heart disease due to or as a consequence of diabetes, prostate cancer, and hypertension with other significant conditions contributing to death but not resulting in the underlying cause listed as renal insufficiency, aortic sclerotic valvular stenosis and congestive heart failure, cannot be dissociated from the Veteran's service-connected post-traumatic stress disorder (PTSD).  In this regard, the Board notes that at the time of his death, service connection was in effect for PTSD.  A 100 percent rating was in effect, effective May 25, 2007.  

In a rating decision dated in October 2008, the RO denied the appellant's claim for service connection for the cause of the Veteran's death.  The RO referred primarily to a VA examination accorded the Veteran in June 2008 at which time it was the examiner's opinion that it was less likely than not that the Veteran's diabetes mellitus, hypertension, congestive heart failure, prostate cancer, and elevated cholesterol were the result of his service-connected PTSD.

Evidence received since the October 2008 denial action consists primarily of a February 2009 statement from a private physician to the effect that the Veteran was a patient of his from January 2007 until his death in August 2008.  The physician opined that the Veteran's various ailments, including diabetes, hypertension and cardiac elevated disease, "are serious by themselves; however, if you have an underlying psychiatric illness such as PTSD, these conditions are more difficult to treat.  Literature in the medical field does support this fact."  Records supporting that statement or otherwise showing treatment of the Veteran were not otherwise submitted.

After careful review of the recent evidentiary submission in conjunction with recent Court interpretation of the laws and regulations regarding the reopening of claims, the Board finds that the February 2009 statement from the prior physician constitutes new and material evidence sufficient to reopen the claim for service connection for the cause of the Veteran's death.  The Board finds this evidence in the context of the other evidence of record suggests that the various disabilities that caused the Veteran's death were made more difficult to treat because of the Veteran's service-connected PTSD cures a prior evidentiary defect and could reasonably substantiate the claim were the claim to be reopened by triggering VA's duty to assist.  See Shade, supra.  

Accordingly, the application to reopen is granted.  The issue of service connection for the cause of the Veteran's death is discussed in the REMAND below.



ORDER

The application to reopen the claim for service connection for the cause of the Veteran's death based on new and material evidence is granted.


REMAND

VA has a duty to assist claimants in the development of their claims.  This duty includes providing an examination or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

It is noted that 38 U.S.C.A. § 5013A does not always require VA to assist a claimant in obtaining a medical opinion or examination for a DIC claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  De LaRosa v. Peake, 515 F.3d, 1319, 1322 (Fed. Cir. 2008).  It is further noted that, in the context of a DIC claim, VA must also consider that 38 U.S.C.A. § 5103A only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  

Here, the Board finds that a retrospective VA medical opinion should be obtained to determine whether the Veteran's cause of death was related to service, to include whether the service-connected PTSD resulted in debilitating effects and general impairment of health to the extent that the Veteran was rendered materially less capable of resisting the effects of a disease or injury primarily causing death.  

Additionally, as an aid to rendering that opinion, it is determined that all treatment records from the private physician who has entered an opinion in this case should be obtained and associated with the claims folder to the extent possible.

Accordingly, the case is REMANDED for the following:  

1.  RO/AMC should, with the assistance of the appellant as needed, attempt to obtain all clinical records of treatment rendered by the private physician who entered the aforementioned opinion in this case.  A release of information request should be obtained, as should any other needed documents.  Appellant is notified that she may obtain the records and submit them without VA assistance if she so desires.  To the extent that a VA attempt is made to obtain the records, and is unsuccessful, the claims folder should contain documentation of the attempts made.

2.  Thereafter, and after any records are received, a retrospective VA medical opinion should be obtained to determine whether the Veteran's service-connected PTSD more likely than not (50 percent probability or more) made it more difficult to treat the disabilities responsible for his death, primarily heart disease, diabetes, prostate cancer, and hypertension in such a way as to determine that the PTSD contributed to death.  The claims folder should be made available to the expert for review.  The complete rationale for any opinion expressed should be provided.  The medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why such an opinion would be speculative in nature.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided with a Supplemental Statement of the Case (SSOC) and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707 (a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. § 5109B, 7112).  


	                        ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


